Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 January 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Jan. 20. 1781
Your kind Favour of the 15. Inst came to hand this morning. I am much obliged to you for your Congratulations on the delivery of Mrs Williams, she has been much troubled with one of her Breasts, but is now getting better fast, & she persists in suckling the Child.
I have recvd Mr De Segrays Account approved & will pay it accordingly.
I am rejoiced to hear that no more of Mr de Chaumonts acceptances will come back on me & thank you for your Care in providing for them. I shall by this Post return to Mr Grand the one for 4100 Livres that I have paid here in consequence of its being protested and shall immediately replace all the money I have draw on you lately on this account. There is one Bill for 17014 Livres 10 s. which please not to accept, but tell the person who will present it that as the Bills it was meant to replace will be paid in course at Mr Grands, this one must be returned (without protest) to Mr Carier to whom I furnished it. All the others being sold to different Persons must at all events be paid, & in order to furnish the Cash I will remit to Mr Grand short paper as soon as I can purchase it.— I will acquit young Chaumont of any ill Intention, in saying I owe 40,000 Livres, because he is probably ignorant of his Fathers affairs, it is true however that the Balance of a long accot will turn between 25 & 30000 Livres in Mr de Chaumonts Favour which I will pay him after the Bills I have drawn on him (independant of those on Accot of the States) for about that sum, are paid, which will be at the beginning of the next month. I confess to you I have purposely delayed this remittance, fearing if I let this money go out of my Hands I should have the Bills come back to my Loss; I do not think it proper to give this Reason to Mr de C, but I am sure after such severe Checks as he has had, & the total End of his Credit among merchants, no prudent Merchant would condemn my Conduct. I have already run great Risques for Mr de C & tho’ I have not burned my Fingers yet, I have learned to dread the Fire; he is rich & the assistance I have afforded him is small in comparison to his Fortune, but I have reason to think that it was a very timely succour, & you know a mouse by knawing the Net once relieved a Lion. As soon as the Marquis de la Fayette arrives at L’orient, I will give the greatest dispatch & you may depend I will never involve you in shipping affairs.
I thank you for your offer to accept Mr Austins Bills & I will send them on to Mr Grand accordingly.
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
Inclosed is a Letter from Capt Manly in Prison
 
[Added in another ink:] Entre nous it will be well not to let your advances for ——— exceed what the Freight & Goods amount to—his Credit here is entirely gone, all the ’Change to day are informed of this second stoppage.
Endorsed: 1781 relating to a Sum he ow’d Mr de Chaumont and to the Acceptances
Notation: Jona Williams Jany 20. 1781
